Title: From George Washington to Thomas Wharton, Jr., 11 May 1778
From: Washington, George
To: Wharton, Thomas Jr.


                    
                        Sir
                        Head Quarters [Valley Forge] May 11th 1778
                    
                    I have been duly honoured with your favour of the 5th. It is matter of regret, that the want of arms and the other causes you assign afford  but an unpromising prospect as to the number of militia which might be drawn out from this state, on any emergency.
                    The Quarter Masters and commissarys departments are still far behind hand, not having yet had time to recover from the disordered and defective state, in which they have been for a considerable time past. This circumstance and the imperfect success, which has hitherto attended the business of drafting and recruiting in the different states, and consequently the slow manner, in which the reinforcements for the Continental army come in will necessarily obstruct and retard our operations. As I am fully sensible of the disadvantages that accrue from Drawing the farmers and tradesmen from their respective employments; especially at this season, I should by all means wish to avoid it, as far as the good of the service will possibly permit. But at the same time, that the militia ought not to be called into service a moment sooner, than their presence in the field is essentially requisite; it is highly necessary that we should be prepared for events, and so order matters that the whole force of the militia, might on any sudden exigency, be immediately drawn forth in aid of the Continental troops, whether it were for the purposes of defence or offence. I therefore beg leave to recommend, that some plan may be drafted, for holding the militia in constant readiness to take the field, when called upon in the most expeditious manner, and at the shortest notice.
                    The situation however of the Continental army is not such, that we can dispense altogether with the services of the militia for ordinary duty. I must still request the exertions of the State to keep up a body between the Delaware and Schuylkil for the security of the country, consistg of not less than 400 men. These I shall aid with detachments of Continental troops.
                    Whatever present inconveniences may attend the disuse of substitution, I am persuaded it will be salutary, if persevered in. The use of it is certainly a very great impediment to the growth of the continental army, the filling which ought to be the first object of our attention. For the same reason that I disapprove the practice of subsitution, I should not wish to see the prospect of raising state Regiments for a short term of service, adopted. This service would be preferred to a more permanent one by a number of persons, who would be willing to engage in the latter, if there was no alternative. I have the honor to be With very great Respect Yr Mt Obd. se⟨rvt⟩.
                